Name: Commission Regulation (EEC) No 1285/80 of 23 May 1980 classifying certain products under subheading 04.02 A I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 5. 80 Official Journal of the European Communities No L 132/ 13 COMMISSION REGULATION (EEC) No 1285/80 of 23 May 1980 classifying certain products under subheading 04.02 A I of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regulation (EEC) No 280/77 (2 ), and in particular Article 3 thereof, Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff for the classification of products in powder form, obtained from whey by the partial elimination of mineral salts and/or lactose, for example by means of ultrafiltration, having the following percentage compositions : Product Dry matter Milkfat Ash Lactose Proteins (')(N x 6-38) 1 2 96-4 % 11 % 3-5 % 0-7 % 3-4 % 83-7 % 30-9 % 13 % 56-2 % (*) Mainly lactalbumen . Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3000/79 (4), provides for the classifica ­ tion of whey under subheading 04.02 A I ; Whereas the products in question , although the proportions of natural milk constituents have been altered, retain the character of products of heading No 04.02 ; Whereas the relevant subheading within heading No 04.02 is subheading 04.02 A I ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Products in powder form, obtained from whey by partial elimination of mineral salts and/or lactose, for example by means of ultrafiltration , having the following percentage compositions : Product Dry matter Milkfat Ash Lactose Proteins (')(N x 6-38) 1 2 96-4 % 11 % 3-5 % 0-7 % 3-4 % 83-7 % 30-9 % 13 % 56-2 % O Mainly lactalbumen. (  ) OJ No L 14, 21 . 1 . 1969, p. 1 . (2 ) OJ No L 40, 11 . 2. 1977, p. 1 . ( ») OJ No L 172, 22. 7. 1968, p. 1 . (4 ) OJ No L 342, 31 . 12 . 1979, p. 1 . No L 132/ 14 Official Journal of the European Communities 29 . 5 . 80 shall be classified under the following subheading of the Common Customs Tariff : 04.02 Milk and cream , preserved , concentrated or sweetened : A. Not containing added sugar : I. Whey . Article 2 This Regulation shall enter into force on the 21st day following its publication in the Offi ­ cial Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1980 . For the Commission Etienne DAVIGNON Member of the Commission